Citation Nr: 0619417	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-36 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1940 to April 1946, 
and from December 1950 to May 1952.  He died in April 2002, 
and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in April 2002. The certificate of death 
indicates that the veteran died at his home, and lists the 
immediate cause of his death as cerebrovascular disease and 
hypertension. An autopsy was not performed.  

At the time of his death, the veteran was service connected 
and in receipt of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD), and a noncompensbale 
disability evaluation for left elbow arthritis as a residual 
of a shell fragment wound.    

It is asserted by and on the appellant's behalf that either 
the veteran's service connected PTSD contributed to cause his 
death or, in the alternative, that VA was negligent in 
releasing the veteran during a hospital stay that occurred 
just prior to his death, because he was quite ill.  

VA records show that in mid-April 2002, the veteran received 
emergency treatment at a VA hospital for injuries sustained 
during a fall at his home.  The diagnostic impression was 
left humerus fracture.  During the hospital stay an 
electrocardiogram was performed which revealed abnormal 
results. The veteran was subsequently released from the VA 
hospital with a sling and was informed to return for 
orthopedic follow-up.  Approximately four days after the 
veteran was released from the VA hospital his death occurred. 
A VA administrative record dated in February 2004 shows that 
subsequent to a conference apparently with the appellant's 
representative at the RO, it was recommended that a 
cardiologist review the record and render a medical opinion 
regarding the matter.  There is no indication from the record 
that any medical opinion has been obtained. The Board 
concludes that review of the record shows that additional 
medical information would be helpful in this case.  

The appellant's accredited representative also has asserted 
that there was a failure of the duty to assist by VA for not 
procuring any medical quality assurance records associated 
with the veteran's VA hospital stay preceding his death. In 
the absence of any specific provisions of the law or 
regulations that authorize access to quality assurance 
records for adjudicative use, the Board finds that it is not 
required to obtain such records pursuant to the duty to 
assist.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements for 
the complete claims file and a copy of 
this remand to be forwarded to a 
physician with appropriate expertise. 
The physician is requested to review the 
claims file and provide opinions 
indicating: 
a.	Whether it is as least as 
likely as not (50 percent or 
greater), that the veteran's 
service connected PTSD caused 
or contributed substantial1y 
to cause his death.  

b.	Whether it is as least as 
likely as not (50 percent or 
greater), that the veteran's 
death was caused or hastened 
by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the VA 
facility providing hospital 
care to the veteran; or by an 
event not reasonably 
foreseeable. The appel1ant's 
claim that VA was essentially 
negligent and should not have 
released the veteran during 
the hospital stay just prior 
to his death should 
specifically be addressed.

2.  The RO should then readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death, entitlement to 
dependency and indemnity compensation 
pursuant to the provisions of 38 
U.S.C.A. § 1318, and entitlement to 
dependency and indemnity compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151. If the benefits 
sought on appeal remain denied, the 
appellant should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered since the issuance of 
statement of the case. The appellant and 
her representative should be given the 
opportunity to respond to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


